Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made and entered into on this 5th day of March, 2008, by and between ISCO INTERNATIONAL, INC. (the “Company”), and GORDON E. REICHARD, JR., an individual (“Executive”), with reference to the following facts: WHEREAS, it is the mutual desire of the Company and Executive that Executive be employed by the Company on the terms set forth in this Agreement. NOW, THEREFORE, based on the above premises and in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: SECTION 1.Effective Date.The effectiveness of this Agreement will be March 10, 2008 (the “Effective Date”). SECTION 2.Employment with the Company. 2.1.Position and Duties.Executive will report to the Company’s Board of Directors as the Company’s Chief Executive Officer (“CEO”) of the Company and its consolidated subsidiaries (collectively, the “Combined Entity”) to perform such duties as are typically required of the position of CEO and those duties which the Board may reasonably assign to the Executive.Nothing in this paragraph will obligate the Company or any constituent member of the Combined Entity to continue to employ Executive in any capacity beyond the end of the period described below in Section 3, nor shall it inhibit the parties from continuing such arrangement as mutually agreed. 2.2.Full Time and Best Efforts.Executive will perform his duties faithfully and to the best of his ability and will devote his full business time and effort to the performance of his duties hereunder.Executive will not engage in any other employment or business activities for any direct or indirect remuneration that would be directly harmful or detrimental to, or that may compete with, the business and affairs of the Company, or that would interfere with his duties hereunder.Executive acknowledges that frequent travel may be necessary in carrying out his duties hereunder. SECTION 3.Term of Employment.Executive’s employment by the Company under this Agreement shall be for a period commencing on the Effective Date and ending on the second anniversary of the Effective Date subject to his earlier termination in accordance with Section 7 of this Agreement (the “Term”); provided, however, that upon the eighteen-month anniversary of the Effective Date and each day thereafter the Term shall be extended for one additional day unless and until the Company provides written notice to Executive that such extension shall not occur.Uponexpiration of the Term, this Agreement will expire (other than Section 10 hereof, which Section will survive any expiration or termination of this Agreement) and, unless otherwise agreed by the parties, Executive’s employment by the Company will cease and the Company will have no liability to Executive. SECTION 4.Compensation.During the first twelve (12) months, the Company will compensate Executive for services rendered hereunder at the annual rate of $250,000 (“Base Salary”) payable in accordance with the Company’s normal payroll practices and subject to changes in such practices or payroll deductions as may be necessary or customary for the Company’s salaried employees.Prior to month 12, the Company agrees to negotiate in good faith an increase in the annual rate to be paid during months 13 through 24.In addition to the grant of Restricted Stock or other potential issuance of the Company’s common stock that is separately provided, the Company and Executive agree that Executive shall be eligible for a cash bonus of $80,000 upon the achievement of mutually agreed upon performance goals for the Company.Such bonus shall be payable promptly upon conclusion by the Company that such measures have indeed been achieved, and in no case later than the filing date of the Annual Report on Form 10K for that particular year. SECTION 5.Benefits.Executive shall be entitled to participate in the employee benefit plans and programs of the Company, if any, to the extent that his position, tenure, salary, age, health and other qualifications make him eligible to participate in such plans or programs, subject to the rules and regulations applicable thereto.The Company agrees to waive any tenure or other requirements allowing coverage and participation in all Company benefits to begin immediately.The Company reserves the right to cancel or change the benefit plans and programs it offers to its employees at any time.The Executive shall be entitled to receive five weeks of annual paid vacation in accordance with the Company’s vacation policy.Executive shall be entitled to all paid holidays the Company makes available to its employees. SECTION 6.Business Expenses.The Company shall reimburse Executive for reasonable travel, entertainment or other expenses incurred by Executive in the furtherance of or in connection with the performance of Executive’s duties hereunder, in accordance with the Company’s expense reimbursement policies as in effect from time to time. SECTION 7.Termination.Executive’s employment hereunder may be terminated by either party at any time, subject to the terms of this Section 7: 7.1.Termination Without Cause or for Good Reason.If Executive’s employment ceases due to a termination by the Company other than for Cause or by Executive for Good Reason, then subject to Executive’s compliance with the provisions of
